
	
		II
		109th CONGRESS
		2d Session
		S. 4098
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Mr. Dodd (for himself
			 and Mr. DeWine) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the process for the development of needed
		  pediatric medical devices.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pediatric Medical Device Safety
			 and Improvement Act of 2006.
		2.Tracking
			 pediatric device approvalsChapter V of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 351 et seq.) is amended by inserting after section 515 the
			 following:
			
				515A.Pediatric
				uses of devices
					(a)New
				devices
						(1)In
				generalA person that submits to the Secretary an application
				under section 520(m), or an application (or supplement to an application) or a
				product development protocol under section 515, shall include in the
				application or protocol the information described in paragraph (2).
						(2)Required
				informationThe application or protocol described in paragraph
				(1) shall include, with respect to the device for which approval is sought and
				if readily available—
							(A)a description of
				any pediatric subpopulations that suffer from the disease or condition that the
				device is intended to treat, diagnose, or cure; and
							(B)the number of
				affected pediatric patients.
							(3)Annual
				reportNot later than 18 months after the date of enactment of
				this section, and annually thereafter, the Secretary shall submit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives a report that
				includes—
							(A)the number of
				devices approved in the year preceding the year in which the report is
				submitted, for which there is a pediatric subpopulation that suffers from the
				disease or condition that the device is intended to treat, diagnose, or
				cure;
							(B)the number of
				devices approved in the year preceding the year in which the report is
				submitted, labeled for use in pediatric patients;
							(C)the number of
				pediatric devices approved in the year preceding the year in which the report
				is submitted, exempted from a fee pursuant to section 738(a)(2)(B)(v);
				and
							(D)the review time
				for each device described in subparagraphs (A), (B), and (C).
							(b)Determination
				of pediatric effectiveness based on similar course of disease or condition or
				similar effect of device on adults
						(1)In
				generalIf the course of the disease or condition and the effects
				of the device are sufficiently similar in adults and pediatric patients, the
				Secretary may conclude that adult data may be used to support a determination
				of a reasonable assurance of effectiveness in pediatric populations, as
				appropriate.
						(2)Extrapolation
				between subpopulationsA study may not be needed in each
				pediatric subpopulation if data from one subpopulation can be extrapolated to
				another
				subpopulation.
						.
		3.Modification to
			 humanitarian device exemption
			(a)In
			 generalSection 520(m) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 360j(m)) is amended—
				(1)in paragraph (3),
			 by striking No and inserting Except as provided in
			 paragraph (6), no;
				(2)in paragraph
			 (5)—
					(A)by inserting
			 , if the Secretary has reason to believe that the requirements of
			 paragraph (6) are no longer met, after public health;
			 and
					(B)by adding at the
			 end the following: If the person granted an exemption under paragraph
			 (2) fails to demonstrate continued compliance with the requirements of this
			 subsection, the Secretary may suspend or withdraw the exemption from the
			 effectiveness requirements of sections 514 and 515 for a humanitarian device
			 only after providing notice and an opportunity for an informal
			 hearing.;
					(3)by striking
			 paragraph (6) and inserting the following:
					
						(6)(A)Except as provided in
				subparagraph (D), the prohibition in paragraph (3) shall not apply with respect
				to a person granted an exemption under paragraph (2) if each of the following
				conditions apply:
								(i)(I)The device with respect
				to which the exemption is granted is intended for the treatment or diagnosis of
				a disease or condition that occurs in pediatric patients or in a pediatric
				subpopulation, and such device is labeled for use in pediatric patients or in a
				pediatric subpopulation in which the disease or condition occurs.
									(II)The device was not previously
				approved under this subsection for the pediatric patients or the pediatric
				subpopulation described in subclause (I) prior to the date of enactment of the
				Pediatric Medical Device Safety and
				Improvement Act of 2006.
									(ii)During any calendar year, the number
				of such devices distributed during that year does not exceed the annual
				distribution number specified by the Secretary when the Secretary grants such
				exemption. The annual distribution number shall be based on the number of
				individuals affected by the disease or condition that such device is intended
				to treat, diagnose, or cure, and of that number, the number of individuals
				likely to use the device, and the number of devices reasonably necessary to
				treat such individuals. In no case shall the annual distribution number exceed
				the number identified in paragraph (2)(A).
								(iii)Such person immediately notifies the
				Secretary if the number of such devices distributed during any calendar year
				exceeds the annual distribution number referred to in clause (ii).
								(iv)The request for such exemption is
				submitted on or before October 1, 2012.
								(B)The Secretary may inspect the records
				relating to the number of devices distributed during any calendar year of a
				person granted an exemption under paragraph (2) for which the prohibition in
				paragraph (3) does not apply.
							(C)A person may petition the Secretary
				to modify the annual distribution number specified by the Secretary under
				subparagraph (A)(ii) with respect to a device if additional information on the
				number of individuals affected by the disease or condition arises, and the
				Secretary may modify such number but in no case shall the annual distribution
				number exceed the number identified in paragraph (2)(A).
							(D)If a person notifies the Secretary,
				or the Secretary determines through an inspection under subparagraph (B), that
				the number of devices distributed during any calendar year exceeds the annual
				distribution number, as required under subparagraph (A)(iii), and modified
				under subparagraph (C), if applicable, then the prohibition in paragraph (3)
				shall apply with respect to such person for such device for any sales of such
				device after such notification.
							(E)(i)In this subsection, the
				term pediatric patients means patients who are 21 years of age or
				younger at the time of the diagnosis or treatment.
								(ii)In this subsection, the term
				pediatric subpopulation means 1 of the following
				populations:
									(I)Neonates.
									(II)Infants.
									(III)Children.
									(IV)Adolescents.
									;
				and
				(4)by adding at the
			 end the following:
					
						(7)The Secretary shall refer any report
				of an adverse event regarding a device for which the prohibition under
				paragraph (3) does not apply pursuant to paragraph (6)(A) that the Secretary
				receives to the Office of Pediatric Therapeutics, established under section 6
				of the Best Pharmaceuticals for Children Act (Public Law 107–109)). In
				considering the report, the Director of the Office of Pediatric Therapeutics,
				in consultation with experts in the Center for Devices and Radiological Health,
				shall provide for periodic review of the report by the Pediatric Advisory
				Committee, including obtaining any recommendations of such committee regarding
				whether the Secretary should take action under this Act in response to the
				report.
						.
				(b)ReportNot
			 later than January 1, 2011, the Comptroller General of the United States shall
			 submit to the Committee on Health, Education, Labor, and Pensions of the Senate
			 and the Committee on Energy and Commerce of the House of Representatives a
			 report on the impact of allowing persons granted an exemption under section
			 520(m)(2) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360j(m)(2)) with respect to a device to
			 profit from such device pursuant to section 520(m)(6) of such Act (21 U.S.C. 360j(m)(6)) (as amended by
			 subsection (a)), including—
				(1)an assessment of
			 whether such section 520(m)(6) (as amended by subsection (a)) has increased the
			 availability of pediatric devices for conditions that occur in small numbers of
			 children, including any increase or decrease in the number of—
					(A)exemptions
			 granted under such section 520(m)(2) for pediatric devices; and
					(B)applications
			 approved under section 515 of such Act (21 U.S.C. 360e) for devices intended to
			 treat, diagnose, or cure conditions that occur in pediatric patients or for
			 devices labeled for use in a pediatric population;
					(2)the conditions or
			 diseases the pediatric devices were intended to treat or diagnose and the
			 estimated size of the pediatric patient population for each condition or
			 disease;
				(3)the costs of the
			 pediatric devices, based on a survey of children's hospitals;
				(4)the extent to
			 which the costs of such devices are covered by health insurance;
				(5)the impact, if
			 any, of allowing profit on access to such devices for patients;
				(6)the profits made
			 by manufacturers for each device that receives an exemption;
				(7)an estimate of
			 the extent of the use of the pediatric devices by both adults and pediatric
			 populations for a condition or disease other than the condition or disease on
			 the label of such devices;
				(8)recommendations
			 of the Comptroller General of the United States regarding the effectiveness of
			 such section 520(m)(6) (as amended by subsection (a)) and whether any
			 modifications to such section 520(m)(6) (as amended by subsection (a)) should
			 be made;
				(9)existing
			 obstacles to pediatric device development; and
				(10)an evaluation of
			 the demonstration grants described in section 5.
				(c)GuidanceNot
			 later than 180 days after the date of enactment of this Act, the Commissioner
			 of Food and Drugs shall issue guidance for institutional review committees on
			 how to evaluate requests for approval for devices for which a humanitarian
			 device exemption under section 520(m)(2) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 360j(m)(2)) has been granted.
			4.Encouraging
			 pediatric medical device research
			(a)Access to
			 fundingThe Director of the National Institutes of Health shall
			 designate a contact point or office at the National Institutes of Health to
			 help innovators and physicians access funding for pediatric medical device
			 development.
			(b)Plan for
			 pediatric medical device research
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Commissioner of Food and Drugs, in collaboration with the
			 Director of the National Institutes of Health and the Director of the Agency
			 for Healthcare Research and Quality, shall submit to the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a plan for expanding pediatric medical
			 device research and development. In developing such plan, the Commissioner of
			 Food and Drugs shall consult with individuals and organizations with
			 appropriate expertise in pediatric medical devices.
				(2)ContentsThe
			 plan under paragraph (1) shall include—
					(A)the current
			 status of federally funded pediatric medical device research;
					(B)any gaps in such
			 research, which may include a survey of pediatric medical providers regarding
			 unmet pediatric medical device needs, as needed; and
					(C)a research agenda
			 for improving pediatric medical device development and Food and Drug
			 Administration clearance or approval of pediatric medical devices, and for
			 evaluating the short- and long-term safety and effectiveness of pediatric
			 medical devices.
					5.Demonstration
			 grants for improving pediatric device availability
			(a)In
			 general
				(1)Request for
			 proposalsNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall issue a request for
			 proposals for 1 or more grants or contracts to nonprofit consortia for
			 demonstration projects to promote pediatric device development.
				(2)Determination
			 on grants or contractsNot later than 180 days after the date the
			 Secretary of Health and Human Services issues a request for proposals under
			 paragraph (1), the Secretary shall make a determination on the grants or
			 contracts under this section.
				(b)ApplicationA
			 nonprofit consortium that desires to receive a grant or contract under this
			 section shall submit an application to the Secretary of Health and Human
			 Services at such time, in such manner, and containing such information as the
			 Secretary may require.
			(c)Use of
			 fundsA nonprofit consortium that receives a grant or contract
			 under this section shall—
				(1)encourage
			 innovation by connecting qualified individuals with pediatric device ideas with
			 potential manufacturers;
				(2)mentor and manage
			 pediatric device projects through the development process, including product
			 identification, prototype design, device development, and marketing;
				(3)connect
			 innovators and physicians to existing Federal resources, including resources
			 from the Food and Drug Administration, the National Institutes of Health, the
			 Small Business Administration, the Department of Energy, the Department of
			 Education, the National Science Foundation, the Department of Veterans Affairs,
			 the Agency for Healthcare Research and Quality, and the National Institute of
			 Standards and Technology;
				(4)assess the
			 scientific and medical merit of proposed pediatric device projects;
				(5)assess business
			 feasibility and provide business advice;
				(6)provide
			 assistance with prototype development; and
				(7)provide
			 assistance with postmarket needs, including training, logistics, and
			 reporting.
				(d)Coordination
				(1)National
			 institutes of healthEach consortium that receives a grant or
			 contract under this section shall—
					(A)coordinate with
			 the National Institutes of Health's pediatric device contact point or office,
			 designated under section 4; and
					(B)provide to the
			 National Institutes of Health any identified pediatric device needs that the
			 consortium lacks sufficient capacity to address or those needs in which the
			 consortium has been unable to stimulate manufacturer interest.
					(2)Food and drug
			 administrationEach consortium that receives a grant or contract
			 under this section shall coordinate with the Commissioner of Food and Drugs and
			 device companies to facilitate the application for approval or clearance of
			 devices labeled for pediatric use.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $6,000,000 for each of fiscal years 2007 through
			 2011.
			6.Amendments to
			 Office of Pediatric Therapeutics and Pediatric Advisory Committee
			(a)Office of
			 Pediatric TherapeuticsSection 6(b) of the Best Pharmaceuticals
			 for Children Act (21 U.S.C. 393a(b)) is amended by inserting , including
			 increasing pediatric access to medical devices after pediatric
			 issues.
			(b)Pediatric
			 Advisory CommitteeSection 14 of the Best Pharmaceuticals for
			 Children Act (42 U.S.C. 284m note) is amended—
				(1)in subsection
			 (a), by inserting (including drugs and biological products) and medical
			 devices after therapeutics; and
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by inserting (including drugs and biological products) and medical
			 devices after therapeutics; and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking and 505B and inserting
			 505B, 510(k), 515, and 520(m);
						(ii)by
			 striking subparagraph (B) and inserting the following:
							
								(B)identification of
				research priorities related to therapeutics (including drugs and biological
				products) and medical devices for pediatric populations and the need for
				additional diagnostics and treatments for specific pediatric diseases or
				conditions; and
								;
				and
						(iii)in subparagraph
			 (C), by inserting (including drugs and biological products) and medical
			 devices after therapeutics.
						7.Studies
			(a)Postmarket
			 studiesSection 522 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360l)
			 is amended—
				(1)in subsection (a)—
					(A)by inserting
			 , or as a condition to approval of an application (or a supplement to an
			 application) or a product development protocol under section 515 or as a
			 condition to clearance of a premarket notification report under section
			 510(k), after The Secretary may by order; and
					(B)by inserting , that is expected to
			 have significant use in pediatric populations, after health
			 consequences; and
					(2)in subsection
			 (b)—
					(A)by striking
			 (b) surveillance
			 approval.—Each and inserting the following:
						
							(b)Surveillance
				approval
								(1)In
				generalEach
								;
					(B)by striking
			 The Secretary, in consultation and inserting Except as
			 provided in paragraph (2), the Secretary, in consultation;
					(C)by striking
			 Any determination and inserting Except as provided in
			 paragraph (2), any determination; and
					(D)by adding at the
			 end the following:
						
							(2)Longer studies
				for pediatric devicesThe Secretary may by order require a
				prospective surveillance period of more than 36 months with respect to a device
				that is expected to have significant use in pediatric populations if such
				period of more than 36 months is necessary in order to assess the impact of the
				device on growth and development, or the effects of growth, development,
				activity level, or other factors on the safety or efficacy of the
				device.
							.
					(b)Database
				(1)In
			 general
					(A)EstablishmentThe
			 Secretary of Health and Human Services, acting through the Commissioner of Food
			 and Drugs, shall establish a publicly accessible database of studies of medical
			 devices that includes all studies and surveillances, described in paragraph
			 (2)(A), that were in progress on the date of enactment of this Act or that
			 began after such date.
					(B)AccessibilityInformation
			 included in the database under subparagraph (A) shall be in language reasonably
			 accessible and understood by individuals without specific expertise in the
			 medical field.
					(2)Studies and
			 surveillances
					(A)IncludedThe
			 database described in paragraph (1) shall include—
						(i)all
			 postmarket surveillances ordered under section 522(a) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 360l(a)) or agreed to by the manufacturer;
			 and
						(ii)all other
			 studies completed by the manufacturer with respect to a medical device
			 after—
							(I)the premarket
			 approval of such device under section 515 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360e);
							(II)the clearance of
			 a premarket notification report under section 510(k) of such Act (21 U.S.C.
			 360(k)) with respect to such device; or
							(III)submission of
			 an application under section 520(m) of such Act (21 U.S.C. 360j(m)) with
			 respect to such device.
							(B)ExcludedThe
			 database described in paragraph (1) shall not include any studies with respect
			 to a medical device that were completed prior to the initial approval of such
			 device.
					(3)Contents of
			 study and surveillanceFor each study or surveillance included in
			 the database described in paragraph (1), the database shall include—
					(A)information on
			 the status of the study or surveillance;
					(B)basic information
			 about the study or surveillance, including the purpose, the primary and
			 secondary outcomes, and the population targeted;
					(C)the expected
			 completion date of the study or surveillance;
					(D)public health
			 notifications, including safety alerts; and
					(E)any other
			 information the Secretary of Health and Human Services determines appropriate
			 to protect the public health.
					(4)Once completed
			 or terminatedIn addition to the information described in
			 paragraph (3), once a study or surveillance has been completed or if a study or
			 surveillance is terminated, the database shall also include—
					(A)the actual date
			 of completion or termination;
					(B)if the study or
			 surveillance was terminated, the reason for termination;
					(C)if the study or
			 surveillance was submitted but not accepted by the Food and Drug Administration
			 because the study or surveillance did not meet the requirements for such study
			 or surveillance, an explanation of the reasons and any follow-up action
			 required;
					(D)information about
			 any labeling changes made to the device as a result of the study or
			 surveillance findings;
					(E)information about
			 any other decisions or actions of the Food and Drug Administration that result
			 from the study or surveillance findings;
					(F)lay and technical
			 summaries of the study or surveillance results and key findings, or an
			 explanation as to why the results and key findings do not warrant public
			 availability;
					(G)a link to any
			 peer reviewed articles on the study or surveillance; and
					(H)any other
			 information the Secretary of Health and Human Services determines appropriate
			 to protect the public health.
					(5)Public
			 accessThe database described in paragraph (1) shall be—
					(A)accessible to the
			 general public; and
					(B)easily searchable
			 by multiple criteria, including whether the study or surveillance involves
			 pediatric populations.
					(c)Medical device
			 codingThe Secretary of Health and Human Services, in
			 consultation with the Commissioner of Food and Drugs, shall adopt voluntary
			 national standards for medical device coding. In adopting voluntary national
			 standards for medical device coding, the Secretary of Health and Human Services
			 shall coordinate with other efforts by the Secretary to adopt and implement
			 standards for the electronic exchange of health information.
			
